Citation Nr: 0214296	
Decision Date: 10/15/02    Archive Date: 10/17/02	

DOCKET NO.  00-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for additional disability 
(renal failure and fatigue) due to medical treatment provided 
by the Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
August 1968.  Commencing in 1976, the veteran had active and 
inactive duty for training in the military Reserve and with 
the Puerto Rican National Guard, to include active duty for 
training from August 21, 1984, to September 4, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the VA Regional Office (RO) in Waco, Texas, which 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for VA medical treatment provided in 1984.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  On August 28, 1984, the veteran began having significant 
abdominal pain, which was attributed to a large infected 
urachus abscess; the abscess was surgically removed in 
September 1984, and the veteran subsequently developed acute 
renal failure because he was provided two units of the wrong 
blood type (A positive rather than O positive).

3.  The veteran was promptly treated for the acute renal 
failure and was discharged from treatment in early October 
1984.  

4.  There is no competent evidence of record to show that the 
veteran has a current disability, to include a kidney 
disorder or chronic fatigue, due to VA treatment in September 
1984, to include surgery and a transfusion of the wrong blood 
type. 


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional 
disability, to include renal failure and chronic fatigue, due 
to VA treatment in September 1984, under the provisions of 
38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 
5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  A review of the 
claims folder reveals that the RO in its statements of the 
case (May 2000, September 2001) informed the veteran and his 
representative of the laws and regulations governing the 
award of VA compensation under 38 U.S.C.A. § 1151 and has 
informed the veteran and his representative of the evidence 
necessary to substantiate this claim.  All known and 
available evidence has been collected for review.  As this 
claim revolves around treatment provided the veteran in 1984, 
all available evidence from that treatment has been collected 
and referred to a competent physician for thorough review and 
the production of an opinion and this physician's report 
answers the questions presented in this appeal.  There is no 
indication that there is any additional relevant evidence 
that has not been obtained.  The RO considered all of the 
relevant evidence and applicable law and regulations in 
adjudicating the veteran's claim.  All development necessary 
under VCAA has been completed.

Through the rating decision that is the subject of this 
appeal, the Statement of the Case issued in May 2001, and a 
Supplemental Statement of the Case issued in September 2001, 
which included references to VCAA, the RO has kept the 
veteran apprised of what he must show to prevail in his 
claim, and has generally informed him as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  The evidence appears to be complete.  Consequently, 
there is no further duty to notify the veteran what evidence 
he may submit.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO requested records from all medical care providers 
identified by the veteran and no additional sources were 
identified following the issuance of the September 2001 
Supplemental Statement of the Case, which included references 
to VCAA.  A VA examination with an opinion that addresses the 
question at hand has been provided.  The Board finds that any 
additional development, to include a medical opinion, would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.

Facts:  The veteran is documented to have been on a period of 
military active duty for training from August 21, 1984, to 
September 4, 1984.  Service personnel records reveal that on 
August 28, 1984, he could not report to duty due to 
significant abdominal pain.  He was admitted to a VA medical 
center in San Juan, Puerto Rico, where it was discovered that 
he had a large suprapubic mass extending to the umbilicus and 
infiltrating the abdominal wall and bladder, which was 
identified as an infected urachus abscess.  On September 21, 
1984, the veteran underwent an exploratory laparotomy, 
cystoscopy, excision of the interior abdominal wall, partial 
cystectomy, suprapubic cystostomy and excision of urachal 
mass. 

In reviewing the medical records relating to the September 
1984 excision of an urachal cyst, the Board notes that the 
veteran was provided a blood transfusion because of blood 
loss associated with the operation, which included two units 
of A-positive blood, although the veteran's blood type was 
O positive.  Complications were anaphylactic reaction, 
hypotension, hemoglobinuria and renal failure.  The veteran 
was treated with anticoagulant therapy, alkalinization, and 
IV steroids.  He was documented as having had an acute renal 
failure following the transfusion but he responded well with 
treatment.  He also later exhibited tachycardia but this was 
also stabilized.  The veteran was discharged from the VA 
Medical Center on October 3, 1984.  Later that month, 
outpatient treatment records indicate that the veteran was 
doing well with no fever, nausea, vomiting or pain.  He 
denied hematuria or urinary complaints, to include dysuria.  
The veteran was last seen on February 11, 1985, and it was 
noted at that time that he was asymptomatic and that he was 
discharged from further care.  

Pursuant to the veteran's filing a claim for service 
connection for postoperative residuals of an excision of an 
urachus cyst, he was provided a general surgery consultation 
in April 1987.  He complained of abdominal pain, a tender 
scar, and difficulty lifting objects.  The impression was 
residual of abdominal wall surgery and a newer superficial 
neuroma.  The veteran was again examined in May 1987, at 
which time the physician reported that the urachal cyst was a 
congenital condition and, therefore, it existed prior to the 
veteran's military service.  The only diagnosis was an 
incisional hernia. 

In an August 1987, the RO denied the veteran's claim for 
service connection for post-operative residuals of an 
excision of an urachal cyst.  The RO considered the evidence 
on file and concluded that the veteran's urachal cyst, as a 
congenital condition, existed prior to service and had no 
causal connection to any incident of active duty.  The RO 
further determined that any residuals of this postoperative 
surgery were attributable to a congenital condition unrelated 
to service.  The veteran was notified of this decision and 
his appellate rights and he did not appeal.  

In August 1998, the veteran filed a claim for compensation 
for kidney failure and fatigue due to VA treatment, under the 
provisions of 38 U.S.C.A. § 1151.  He specifically asserted 
that his kidney failure and fatigue were due to the erroneous 
blood transfusion he received during the September 1984 
surgery at a VA medical center for removal of an urachal 
cyst.  

Additional medical records were collected which revealed that 
the veteran had had multiple hernia repairs before and after 
his VA surgery for urachal cyst in 1984, and  an appendectomy 
in 1978.  Additional records show multiple hernia repairs in 
1995 and 1996, treatment for a suprapubic abscess in 1998, 
and additional hernia surgery later in 1998 with mesh 
insertion.  In 1999, there was incision and draining of an 
abdominal abscess due to a probable ruptured colon 
diverticulum, and a colostomy was performed and later 
removed.  No records on file subsequent to the veteran's 1984 
VA surgery for removal of a urachal cyst, including more 
recent clinical records of multiple hernias and other 
abdominal problems, document any form of kidney disability.  

In September 2000, the veteran was referred for a special VA 
examination and the VA physician had access to and reviewed 
the veteran's claims folder.  The physician noted that the 
veteran had been hospitalized in late August 1984 for a large 
suprapubic mass extending to the umbilicus and infiltrating 
the abdominal wall and bladder, described as an infected 
urachal abscess.  He observed that urachus was a congenital 
condition and that the surgery consisted of excision of a 
portion of the abdominal wall, lysis of adhesions, partial 
cystectomy and removal of the urachal mass.  He noted that 
the ureters were said to be preserved and that the veteran 
tolerated the procedure well.  The physician further observed 
that the veteran received the transfusion of A positive blood 
when he was in fact O positive.  The physician concluded that 
treatment was provided promptly and although the veteran had 
an acute renal failure following the transfusion, he 
recovered well and had no lasting complaints except for a 
tachycardia, which was stabilized.  By February 1985, 
outpatient treatment records documented that the veteran was 
asymptomatic and he was discharged from further treatment.  

This physician reported that extensive records review 
revealed no documentation of residual renal damage.  It was 
noted that, while the veteran had had numerous problems over 
the years following this surgery, they were unrelated.  There 
had been a multiple incisional hernia repair in 1995 and 
1996.  In 1998, there was a suprapubic abscess treated with 
antibiotics and drained, and later that year, another 
incisional hernia with mesh.  In 1999, there was incision and 
draining of an abdominal abscess from a probable ruptured 
colon diverticulum, and a colostomy was performed and later 
taken down.  The physician concluded that none of these 
hospital reports or any medical records subsequent to the 
veteran's 1984 mistaken blood transfusion by VA revealed any 
residual renal damage.  Upon evaluation in September 2000, 
the veteran's chief complaint was chronic fatigue of "several 
years' duration".  The physician noted that the veteran had a 
low-grade anemia.  Physical examination revealed the veteran 
to be well developed and well nourished and he did not appear 
to be chronically or acutely ill.  He was 5 foot 9 inches 
tall and 194 pounds.  The diagnosis was recorded as a 
mismatched blood transfusion, which caused an acute renal 
failure with resolution of the renal problem.  The physician 
noted that the veteran was asymptomatic from the acute renal 
failure since February 1985.  It was noted that he had 
completed five additional years of military service following 
this incident.  It was further observed that it would be 
impossible to relate any present symptom of fatigue to an 
incompatible blood transfusion in 1984.  The physician 
concluded by noting that there was absolutely no record of 
any renal impairment or chronic disability.  

Law and Regulation:  Compensation shall be awarded for a 
qualifying "additional disability" of a veteran in the same 
manner as if such disability were service connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if that disability was not the result 
of the veteran's willful misconduct and:  (1)  the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (b) an event not 
reasonably foreseeable, or (2)  the disability was 
proximately caused by the provision of training and 
rehabilitation service by VA as part of an approved 
rehabilitation program.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.358(a).

In determining whether additional disability exists, the 
following considerations will govern.  The veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b). 

In determining whether such additional disability resulted 
from a disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury on an aggravation of an existing disease or 
injury suffered as the result of the training, 
hospitalization, medical or surgical treatment, or 
examination; (3) compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or applied 
consent of the veteran or his representative.  "Necessary 
consequences" are those which are certain to result from or 
were intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

Where injury occurs as a result of having submitted to 
medical treatment under any law administered by VA, and not 
the result of an individual's own willful misconduct, 
disability compensation will be awarded for such injury "as 
if" such condition were service connected.  38 C.F.R. 
§ 3.800(a).  

Analysis:  The preponderance of the evidence is against the 
veteran's claim that he has additional disability 
attributable to VA treatment in September 1984, to include a 
transfusion of the wrong blood type during surgery.  While 
such an erroneous blood transfusion certainly meets the fault 
requirement contemplated in 38 U.S.C.A. § 1151, and there is 
medical evidence of complications from the negligence, to 
include acute renal failure, there is no competent evidence 
that the veteran currently has any residuals of this event.  
There was acute renal failure immediately following the 
transfusion but the adverse symptoms were promptly treated 
and resolved, and no evidence on file from the time of the 
veteran's discharge from VA treatment in February 1985 to the 
present shows that the veteran sustained any additional 
disability as a result of this transfusion.  

The sole competent opinion on file that addresses the 
question at hand, provided by a VA physician in September 
2000, is unequivocally against the veteran's claim.  
Following a thorough review of all of the relevant medical 
evidence in the claims file, this physician opined that there 
was no chronic renal disability and specifically determined 
that there was no causal relationship between the erroneous 
VA blood transfusion in September 1984 and any current 
disability, to include multiple incisional hernia repairs, a 
suprapubic abscess, and ruptured colon diverticulum.  
Additionally, the examiner indicated that the veteran did not 
have renal impairment and it was suggested that his chronic 
fatigue was related to more current findings of a low-grade 
anemia.

The Board has considered the veteran's statements to the 
effect that he has renal failure and fatigue due to VA's 
giving him the wrong blood type in a transfusion associated 
with surgery in September 1984.  However, as a layman, he is 
not competent to provide a medical opinion on this matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  That is, 
his lay assertions as to the diagnosis and etiology of the 
claimed medical conditions is not competent evidence.  Id.

As the preponderance of the evidence is against the claim for 
compensation for additional disability, to include renal 
failure and chronic fatigue due to VA treatment in September 
1984, under the provisions of 38 U.S.C.A. § 1151, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation for additional disability, to 
include renal failure and chronic fatigue, due to VA 
treatment in September 1984, under the provisions of 
38 U.S.C.A. § 1151, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

